108 F.3d 1373
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Neil PETROV, Plaintiff-Appellant,v.ALLIEDSIGNAL, INCORPORATED;  AlliedSignal Technical ServicesCorporation, Defendants-Appellees.
No. 96-2789.
United States Court of Appeals, Fourth Circuit.
Submitted:  Feb. 27, 1997.Decided:  March 10, 1997.

Neil Petrov, Appellant Pro Se.  Stanley Mazaroff, VENABLE, BAETJER & HOWARD, Baltimore, Maryland, for Appellees.
Before MURNAGHAN, NIEMEYER, and MOTZ, Circuit Judges.
PER CURIAM:


1
Appellant appeals the district court's order granting summary judgment to the Defendants in this action alleging employment discrimination and failure to pay wages and benefits upon termination.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Petrov v. AlliedSignal, Inc., No. CA-95-3846-DKC (D.Md. Nov. 22, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.